Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 15, and 16, in the reply filed on  07/28/2022 is acknowledged.
Applicant’s discussion regarding the Restriction Requirement in view of Escobedo and Pang is moot, see claim rejections below.
Claims 27-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghorbanzadeh et al. (Ghorbanzadeh et al., “Improvement of Sensing and Trapping Efficiency of Double Nanohole Apertures via Enhancing the Wedge Plasmon Polariton Modes with Tapered Cusps”, ACS Photonics, 2017, 4, 1108-1113).
Regarding claim 1, Ghorbanzadeh a sensor (Fig. 1) comprising: 
a first layer (Fig. 1, gold layer) having at least one dual nanohole structure (Fig. 1), and 
a second layer (glass layer) having at least one nanopore (Fig. 1, interpreted as the opening/pore in the glass), 
wherein the dual nanohole structure comprises a first nanohole and a second nanohole connected by a gap (Fig. 1a and 1b); and 
wherein the gap of the first layer is aligned with the nanopore of the second layer in a direction corresponding to a translocation direction across the first and second layers (Fig. 1).
Regarding claim 3, Ghorbanzadeh further teaches wherein the first layer and the second layer define a chip of the sensor (Fig. 1, the gold and glass is interpreted as a chip).
Regarding claim 4, Ghorbanzadeh further teaches wherein the first layer and/or the second layer is formed from an inorganic material (Fig. 1 shows gold and glass layers).
Regarding claim 5, Ghorbanzadeh further teaches wherein the first layer is formed from a metal (Fig. 1, gold).
Regarding claim 6, Ghorbanzadeh further teaches wherein the first layer is formed from gold (Fig. 1, gold).
Regarding claim 7, Ghorbanzadeh further teaches wherein the first layer is not continuous (Fig. 1 shows nanoholes and a gap in the gold layer, thus is not continuous).
Regarding claim 9, Ghorbanzadeh further teaches wherein the second layer is formed from an electrically insulating material (Fig. 1, glass).
Regarding claim 15, Ghorbanzadeh further teaches wherein the nanoholes of the first layer have an average diameter in a direction perpendicular to the translocation direction of 80-120 nm (page 1109, right column, teaches an embodiment wherein Rt=Rb=56 nm, i.e. the diameter is 112 nm).
Regarding claim 16, Ghorbanzadeh further teaches wherein the nanoholes have sloped interior walls along the translocation direction (Fig. 1b, 1d, 1e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (Shi et al., “A Scattering Nanopore for Single Nanoentity Sensing”, ACS Sens., 2016, 1, 1086-1090) in view of Pang et al. (PANG, ET AL., "Optical Trapping of 12nm Dielectric Spheres Using Double-Nanoholes in a Gold Film," Nano Lett.; 2011; 11(9), 3763-3767. August 12, 2011).
Regarding claim 1, Shi teaches a sensor comprising: 
a first layer having at least one nanohole structure (Fig. 1b teaches a nanohole structure in the Au layer), and a second layer having at least one nanopore (Fig. 1b teaches a nanopore structure in the Si layer). Shi teaches the nanohole structure of the first layer is aligned with the nanopore of the second layer in a direction corresponding to a translocation direction across the first and second layers (Fig. 1).
Shi fails to teach the first layer having at least one dual nanohole structure, wherein the dual nanohole structure comprises a first nanohole and a second nanohole connected by a gap; and wherein the gap of the first layer is aligned with the nanopore of the second layer in a direction corresponding to a translocation direction across the first and second layers.
Pang teaches a sensor (page 3764, left column, first paragraph, “aperture-based SIBA trap”) comprising a first layer having at least one dual nanohole structure wherein the dual nanohole structure comprises a first nanohole and a second nanohole connected by a gap (Fig. 1). Peng teaches that the dual nanohole structure enables facile trapping ability of smaller particles to the extreme local field at the trapping point of the dual nanohole (page 3764, left column, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi to incorporate the teachings of Pang to provide the first layer having at least one dual nanohole structure, wherein the dual nanohole structure comprises a first nanohole and a second nanohole connected by a gap; and wherein the gap of the first layer is aligned with the nanopore of the second layer in a direction corresponding to a translocation direction across the first and second layers. Doing so would allow for easier sensing of small particles using the dual nanohole structure (Pang, abstract) and also allow for aligned structures as taught by Pang.
Regarding claim 2, Shi further teaches wherein the first layer and the second layer are adhered together with an adhesion layer disposed between the first layer and the second layer (Fig. 1, Si3N4 layer).
Regarding claim 3, Shi further teaches wherein the first layer and the second layer define a chip of the sensor (Fig. 1).
Regarding claim 4, Shi further teaches wherein the first layer and/or the second layer is formed from an inorganic material (Fig. 1 shows Au and Si layers).
Regarding claim 5, Shi further teaches wherein the first layer is formed from a metal (Fig. 1, Au).
Regarding claim 6, Shi further teaches wherein the first layer is formed from gold (Fig. 1, Au).
Regarding claim 7, Shi further teaches wherein the first layer is not continuous (Fig. 1 shows the Au layer with a nanopore, which is interpreted as the Au layer being not continuous).
Regarding claim 8, Shi further teaches wherein the first layer comprises one or more holes in addition to the at least one dual nanohole structure (page 1089, left column, last paragraph teaches more than two nanopores, which is interpreted as one or more holes in addition to the at least one dual nanohole).
If it is determined that Shi fails to teach wherein the first layer comprises one or more holes in addition to the at least one dual nanohole structure, it would have been obvious to have modified Shi in view of Pang to provide rein the first layer comprises one or more holes in addition to the at least one dual nanohole structure. Doing so would improve sensing capabilities, such as multiplexed nanopore sensing (see Shi, page 1089, left column, last paragraph).
Regarding claim 9, Shi further teaches wherein the second layer is formed from an electrically insulating material (Fig. 1, Si).
Regarding claim 15, while Shi teaches that a nanopore diameter is between 150 and 200 nm (page 1087, left column, last paragraph), Shi in view of Pang fail to teach wherein the nanoholes of the first layer have an average diameter in a direction perpendicular to the translocation direction of 80-120 nm.
Pang teaches the diameter of each nanohole is 110 nm (Fig. 1; page 3764, left column, second full paragraph). Pang teaches nanoholes with different dimensions are used to trap nanospheres and different material of different sizes, and the optimum trapping condition is found to be as predicted (page 3764, left column, first full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi in view of Pang to further incorporate the teachings of Pang to provide wherein the nanoholes of the first layer have an average diameter in a direction perpendicular to the translocation direction of 80-120 nm. Doing so would utilize known sizes of nanoholes, which would have a reasonable expectation of successfully trapping or sensing a desired material. Furthermore, it would have been obvious to arrive at the claimed invention through routine experimentation (see In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) to optimize the conditions of the sensor depending on the desired material to be sensed.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Pang as applied to claim 1 above, and further in view of Ghorbanzadeh et al. (Ghorbanzadeh et al., “Improvement of Sensing and Trapping Efficiency of Double Nanohole Apertures via Enhancing the Wedge Plasmon Polariton Modes with Tapered Cusps”, ACS Photonics, 2017, 4, 1108-1113).
Regarding claim 16, Shi in view of Pang fail to teach wherein the nanoholes have sloped interior walls along the translocation direction.
Ghorbanzadeh teaches double nanohole apertures in gold film (abstract; Fig. 1), wherein the nanoholes have sloped interior walls along the translocation direction (Fig. 1). Ghorbanzadeh teaches that the conical shape of the double nanoholes plays a critical role in the sensitivity of the double nanoholes and is beneficial to the optical sensing and trapping applications (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi in view of Pang to incorporate the teachings of Ghorbanzadeh to provide the nanoholes have sloped interior walls along the translocation direction. Doing so would improve the sensitivity and trapping capabilities of the sensor as taught by Gorbanzadeh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crick et al. (Crick et al., “Low-Noise Plasmonic Nanopore Biosensors for Single Molecule Detection at Elevated Temperatures”, ACS Photonics, 2017, 4, 2835-2842) teaches  a nanopore biosensor (abstract; Fig. 1) comprising a gold layer that is non continuous (Fig. 1), wherein the gold layer comprises more than one hole (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798   
          
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797